Citation Nr: 1642485	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously considered this matter in January 2014, February 2015, and December 2015.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability, currently diagnosed as degenerative disc disease.  See June 2015 VA examination.  

A February 1970 service treatment note reflects chronic back strain with pain for the past four months, which would indicate onset predating entry into service.  However, the Veteran's June 1969 induction examination did not note any back disorder.  Thus, the presumption of soundness applies with respect to the Veteran's back because no defect, infirmity, or disorder was noted at entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Moreover, the mere reference to back pain prior to enlistment does not constitute clear and unmistakable evidence of a chronic disability preexisting service, such as would be necessary to rebut the presumption of soundness.  Consequently, the question for consideration is whether the current low back disability was incurred in service. 

The Veteran has stated that he had recurring low back pain problems during service and that he was treated for chronic low back strain with muscle relaxants.  See June 2009 VA examination.  This statement is consistent with service treatment records, which show complaints of, and treatment for, back symptoms.  As previously noted, a February 1970 service treatment note reflects chronic back strain with pain for the past four months.  In addition, an October 1970 note documents mid back pain, diagnosed as a sprain, based on normal x-rays.  A January 1971 service treatment note also shows treatment for low back pain.  

At the June 2009 VA examination, the Veteran stated that he has had recurring low back symptoms (described as pain and stiffness with use) since service.  Prior to that, in an August 1974 statement, he indicated that his back had been bothering him constantly for the past 12 months.  He also stated that he had received private treatment in January 1973, but did not specify whether such treatment was for his back.  In a November 2008 statement, the Veteran stated that he received treatment at a VA facility in Winston-Salem, North Carolina, in October 1971; again, he did not specify whether such treatment was for his back.  VA attempted to obtain such records but ultimately concluded that they were unavailable.  See June 2009 VA memo.  Resolving doubt in favor of the Veteran, the Board finds credible his report of recurrent low back symptoms since service.  This is also consistent with his statements on the VA Form 9, that his active duty injury "evolved" and that he received treatment after service but the records are no longer available.  

Pursuant to the December 2015 Board remand, VA obtained an addendum VA opinion as to whether the Veteran's current low back disability is related to service.  In a May 2016 opinion, a VA examiner opined that the Veteran's current lumbar spine disability is less likely as not related to his military active service.  She reasoned that the Veteran's record shows low back prior to service and complaints of low back pain in service and that the Veteran did not have continuity of care and no chronic back problems until two years after service in 1973.  The examiner concluded that there was no nexus to service.

The Board finds that the May 2016 VA opinion is inadequate.  Specifically, the examiner focused only on the 1974 treatment report in identifying the onset of back problems as being in 1973.  However, the totality of the record, including the lay statements, suggests recurrent low back symptoms since service, and the Board finds this history credible.  As such, a new opinion should be obtained.  The examiner should assume that the Veteran has had continuous back symptoms since service and opine as to whether the types of back symptoms in service are consistent with the current diagnosis of degenerative disc disease.

With regard to the issue of service connection for a left hip disability, the June 2015 VA examination shows a diagnosis of left hip radiculopathy, as related to the Veteran's lumbosacral degenerative disc disease.  As such, the issues of service connection for a low back disability and a left hip disability are deemed inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of service connection for a left hip disability must be deferred until after the outcome of his low back claim.

Finally, the Board sincerely regrets the additional delay caused by another remand.  However, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the individual who provided the May 2016 VA opinion or another examiner if that individual is not available, for an addendum opinion regarding the Veteran's low back disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Are the types of back complaints reported during and since service at least as likely as not (probability of 50 percent or higher) consistent with the current diagnosis of lumbosacral degenerative disc disease?  Please consider the Veteran's report of recurrent back pain and stiffness with use since service, which the Board find credible.  Please also note that service treatment records shows complaints of, and treatment for, back symptoms in February 1970, October 1970, and January 1971.

The examiner should provide a detailed rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

